Citation Nr: 0616123	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  95-04 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
urinary tract problems associated with Hodgkin's disease for 
the period from August 7, 1989 to October 27, 1994.

2.  Entitlement to an evaluation in excess of 20 percent for 
urinary tract problems associated with Hodgkin's disease for 
the period from October 28, 1994 to July 16, 1997.

3.  Entitlement to an evaluation in excess of 60 percent for 
urinary tract problems associated with Hodgkin's disease for 
the period from July 17, 1997 to May 27, 1999.

4.  Entitlement to an evaluation in excess of 80 percent for 
urinary tract problems associated with Hodgkin's disease for 
the period commencing May 28, 1999.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to January 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1996 rating decision of the RO.  This case was 
remanded to the RO in June 1999 and June 2001.  In February 
2005, the Board denied entitlement to the benefits sought 
herein with the exception of assigning an increased 
evaluation of 20 percent for the period between October 28, 
1994 and July 16, 1997.

The veteran appealed the entirety of Board's February 2005 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In December 2005, both the veteran, via his 
attorney, and VA's General Counsel filed with the Court a 
joint motion to vacate and remand the Board's February 2005 
decision.  By order dated in January 2006, the Court granted 
the motion.

In February 2005, the veteran filed a new claim.  He 
indicated that he wished to amend his claim and add loss of 
use of creative organ secondary to diabetes mellitus and 
sexual dysfunction secondary to diabetes mellitus.  He also 
indicated a desire to reapply for adaptive housing and 
adaptive automobile benefits.  Regarding the former claims, 
it appears that the veteran is seeking special monthly 
compensation for loss of use of a creative organ, as he has 
already been granted service connection for impotence and 
sterility.  Service connection for these disabilities has 
been in effect since August 7, 1989.  Nonetheless, the RO 
must clarify the veteran's wishes before proceeding with the 
claims associated with sexual functioning and reproductive 
capabilities.  

In April 2005, the veteran filed a claim of service 
connection for the loss of taste and smell claimed as 
secondary to his service-connected disabilities.

As the issues outlined above have not been procedurally 
developed, the Board is referring them to the RO for initial 
adjudication after the above mentioned clarification has 
taken place.  Godfrey v. Brown, 7 Vet. App. 398 (1995).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The December 2005 Joint Motion to Vacate and Remand reflects 
that that VA has not fulfilled its duty to assist the veteran 
as mandated by the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 2.326 (2005) (VCAA's implementing 
regulations).  Specifically VA failed in its duty to assist 
by neglecting to seek medical records from the VA Medical 
Center (MC) in Ann Arbor relating to treatment by a Dr. 
Phromes and an examination report of a Dr. Underwood, also 
presumably of the Ann Arbor VAMC.  With respect to Dr. 
Phromes, treatment took place prior to February 3, 1995.  
With regard to Dr. Underwood, his September 2001 urologic 
examination report should be obtained.

Other than the foregoing records, the Board concludes that 
there is no other relevant evidence related to the issues on 
appeal.  The parties pointed to no outstanding records other 
than those mentioned above, and in April 2006, the veteran 
submitted a signed statement indicating that he had nothing 
further to submit.  

Finally, under recent precedent, the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish 
effective dates regarding his claims for increase.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Consequently, corrective VCAA notice must be sent to the 
veteran.  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) that includes an 
explanation as to the information or 
evidence needed to establish effective 
dates for his claims for increase, as 
outlined by the Court in 
Dingess/Hartman. 

2.  Associate with the claims file 
records of treatment by Dr. Phromes, 
which took place at the Ann Arbor VAMC 
before February 3, 1995.

3.  Associate with the claims file a 
September 2001 VA urologic examination 
report authored by Dr. Underwood of the 
Ann Arbor VAMC.

4.  Then, after undertaking a review of 
the entire record to include all new 
evidence received and undertaking any 
other indicated development, 
readjudicate the claims in light of all 
the evidence of record.  If the 
benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided with 
a Supplemental Statement of the Case.  
It must contain notice of all relevant 
actions taken on the claims, to include 
a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  An appropriate 
period of time should be allowed for a 
response thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


